        Case 1:17-cv-05543-WHP Document 162 Filed 03/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                  :
 OKLAHOMA FIREFIGHTERS PENSION                    :
 AND RETIREMENT SYSTEM,                           :
                                                  :
 Individually and on Behalf of All Others         :
 Similarly Situated,                              :         17cv5543
                                                  :
                               Plaintiff,         :
                                                  :
                                                            SCHEDULING ORDER
                                                  :
                -against-                         :
                                                  :
 LEXMARK INTERNATIONAL, INC.,                     :
 PAUL A. ROOKE, DAVID REEDER, and                 :
 GARY STROMQUIST,                                 :
                                                  :

                       Defendants.

WILLIAM H. PAULEY III, Senior United States District Judge:

               Lead Plaintiff having submitted a Motion for Disbursement of Funds (ECF No.

161), the parties are directed to appear for a telephonic conference on March 12, 2021 at 2:00

p.m. The dial-in number for the conference is (888) 363-4749. The access code is 3070580.



Dated: March 8, 2021
       New York, New York
